Defendant Lang, who owns property bordered on the north by part of Lacey Road, responded with his own affidavit, *1033incorporating by reference a 1949 survey of A.J. Clements, a licensed surveyor, showing the road as three rods wide. That survey indicated that it was filed in the Onondaga County Clerk’s office in 1949, well over ten years ago, and defendant’s affidavit asserted that it was so filed. That survey is presumed to be accurate (see, CPLR 4522). Thus, defendant has raised a factual issue with respect to the width of Lacey Road (see generally, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). (Appeal from Order of Supreme Court, Onondaga County, Reagan, J. — Summary Judgment.) Present — Denman, P. J., Pine, Balio, Lawton and Davis, JJ.